                                  Case 17-21219    Doc 129     Filed 02/12/20    Page 1 of 2
   Entered: February 12th, 2020
   Signed: February 12th, 2020

   SO ORDERED
   No response or opposition.




                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                  FOR THE DISTRICT OF MARYLAND
                                                         Located in Greenbelt

                        IN RE:

                        PATRICIA L. CAPLAN                               Case No. 17-21219-TJC
                                                                         Chapter 13
                             Debtor

                        U.S. BANK NATIONAL ASSOCIATION,                  Motion No.
                        AS TRUSTEE FOR STRUCTURED
                        ADJUSTABLE RATE MORTGAGE LOAN
                        TRUST, MORTGAGE PASS-THROUGH
                        CERTIFICATES, SERIES 2007-10
                        8950 Cypress Waters Blvd
                        Coppell, TX 75019

                             Movant
                        v.

                        PATRICIA L. CAPLAN
                        25 Ethelwood Court
                        Olney, MD 20832

                             Respondents

    Rosenberg &
  Associates, LLC
                                           ORDER GRANTING RELIEF FROM AUTOMATIC STAY
  4340 East West
Highway, Suite 600
Bethesda, MD 20814             Upon consideration of the foregoing Motion Seeking Relief from the Automatic Stay,
                        and good cause having been shown, by the United States Bankruptcy Court for the District of
FILE NUMBER: 56551
                        Maryland

                                ORDERED that the automatic stay imposed by 11 U.S.C. Section 362(a), be and the
                        same is hereby, terminated to enable U.S. Bank National Association, as trustee for
                        Structured Adjustable Rate Mortgage Loan Trust, Mortgage Pass-Through Certificates,
                        Series 2007-10, its successors and/or assigns, to proceed with the foreclosure sale against
                        the real property and improvements known as 25 Ethelwood Court, Olney, MD 20832, and
                        that the successful purchaser thereof may take all lawful actions to obtain possession of
                        same; and be it further
                             Case 17-21219       Doc 129     Filed 02/12/20     Page 2 of 2


                             ORDERED that the Automatic Stay of 11 U.S.C. Section 362(a) be, and it hereby,
                     shall not be reimposed as to the Debtors’ interest, by the conversion of this case to a case
                     under any other chapter of the Bankruptcy Code.




                     cc: Mark D. Meyer, Esq.                             Rebecca A Herr, Trustee
                         Rosenberg & Associates, LLC                     185 Admiral Cochrane Drive, Suite 240
                         4340 East West Highway, Suite 600               Annapolis, MD 21401
                         Bethesda, MD 20814

                        Patricia L. Caplan                               Sari Karson Kurland, Esquire
                        25 Ethelwood Court                               The Law Offices of Sari K. Kurland, LLC
                        Olney, MD 20832                                  211 Jersey Lane
                                                                         Rockville MD 20850




                                                          End of Order




    Rosenberg &
  Associates, LLC
  4340 East West
Highway, Suite 600
Bethesda, MD 20814



FILE NUMBER: 56551
